DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-6 in the reply filed on 6/29/2022 is acknowledged.

Claim Objections
Claim 6 is objected to because of the following informalities:  “the proves” should be –the process--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cai et al. (JP6199585 A from IDS).
Regarding claim 1, Cai discloses a process for joining steel plate comprising the steps of: providing a steel plate with at least one surface having an Al-Si coating; and joining the steel plate to another material while the steel plate is in an as-coated condition using a forging process (claims 1-2).  
Regarding claim 6, Ochiai discloses that the steel plate includes a first steel plate, wherein the other material includes a second steel plate, wherein the second steel plate has at least one surface with an Al-Si coating, wherein the step of joining the steel plate includes joining the first steel plate to the second steel plate using the forging process (abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai et al. (JP61099585 A from IDS) as applied to claim 1 above, and further in view of Delta (Flash-Butt Welding - deltarr.com, wayback machine, 10/14/2017)).
Regarding claims 2-3, Ochiai does not specifically disclose that the forging process of the step of joining the steel plate includes a flash butt welding process by heating the plate and forcing the plate into the other material.  However, Delta discloses that flash but welding has been developed decades ago and is a fast, clean, and hard welding process.  To one skilled in the art at the time of the invention it would have been obvious to use a known welding process such as flash welding as it provides a quick, clean and hard weld.  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai et al. (JP61099585 A from IDS) as applied to claim 1 above, and further in view of Delta (Flash-Butt Welding - deltarr.com, wayback machine, 3/29/2019)) as applied to claim 1 above, and further in view of Hughes (1,456,597).
Regarding claim 5, Ochiai does not specifically disclose comprising scarfing the steel plate to remove flash from the steel plate after the step of joining the steel plate to the other material.  However, Hughes discloses removing flash by shearing the flash from a forge welding process of steel.  To one skilled in the art at the time of the invention it would have been obvious to remove the flash as this is a well-known process in forge welding to remove any unwanted excess material that may be detrimental to the final product.  

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art was not found that taught or suggested the step of joining the steel plate includes displacing aluminum from the Al-Si coating away from the at least one surface of the steel plate and into a weld flash.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735